It is conceded that the plaintiff cannot recover unless there is evidence from which it can be found that the defendants either held their president out as having authority to employ the plaintiff or that they ratified the contract he made with the plaintiff. There is no evidence from which it can be found that the defendants' president was accustomed to manage their affairs as he saw fit; that they ever did any business before the transaction in question; or that the presidents of mining corporations usually have authority to manage the companies' property as they do their own; consequently it cannot be found that the defendants held their president out as having authority to employ the plaintiff to sell their mine.
If the evidence on which the plaintiff relies to prove ratification tends to the conclusion that the defendants knew their president was trying to sell their mine, it has no tendency to prove that they either knew or ought to have known that he employed the plaintiff to sell it.
The contents of the letter from Dane to the defendants' president was not in evidence and there was no testimony that it contained any reference to the contract in question. The fact the defendants authorized their president to sell their mine to the New Hampshire Milling Company for a fixed price has no tendency to prove that they knew he had employed the plaintiff to sell it. Since it cannot, be found that the defendants either knew or ought to have known of this contract before the mine was sold, it cannot be found that they ratified it.
Exception overruled.
All concurred. *Page 240